DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C and Sub-species C1 in the reply filed on 10/19/2021 is acknowledged.  However, Applicant’s arguments regarding the election of species restriction requirement are persuasive such that the restriction requirement as set forth in the Office action mailed on 8/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takihana JP59173527.

    PNG
    media_image1.png
    763
    850
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    977
    media_image2.png
    Greyscale

Regarding independent claim 1, Takihana discloses:
a system, comprising: 
a turbine exhaust collector (5 exhaust hood Fig. 1), comprising: 
a first enclosure (16 Fig. 1) having an exhaust inlet (inlet of diffuser formed between inner diffuser wall 22 and outer diffuser wall 19; Fig. 1) and an exhaust outlet (outlet of 5; Figs. 1-2); a diffuser (19, 22 Fig. 1) coupled to the exhaust inlet, wherein the diffuser comprises an inner diffuser wall (22 Fig. 1) disposed about a cavity (labeled in annotated Figs. 1 and 2) having a rotary shaft (labeled in annotated Fig. 2), an outer diffuser wall (19 Fig. 1) disposed about the inner diffuser wall, and an exhaust flow path 
a first cooling flow path (labeled in annotated Fig. 1) extending through the cavity having the rotary shaft, wherein the first enclosure is separate from a second enclosure (4 Fig. 1) surrounding a gas turbine (Fig. 2 shows gas turbine engine comprising a compressor 1, combustors 3, and turbine stages downstream of combustors 3 where turbine stages are labeled in annotated Fig. 1).

Regarding claim 2, Takihana discloses all that is claimed in claim 1 discussed above and further discloses the second enclosure having the gas turbine engine (Fig. 2).

Regarding claim 3, Takihana discloses all that is claimed in claim 2 discussed above and further discloses the gas turbine comprises a turbine section having one or more turbine stages (section with labeled plural turbine stages in annotated Fig. 1), a combustor section having one or more combustors (combustors 3 in Fig. 2) upstream from the turbine section, and a compressor section having one or more compressor stages (Fig. 2 shows compressor section 1 with plural stages) upstream from the combustor section.

Regarding claim 4, Takihana discloses all that is claimed in claim 2 discussed above and further discloses comprising a ventilation system (labeled in annotated Figs. 

Regarding claim 6, Takihana discloses all that is claimed in claim 1 above and further discloses the first cooling flow path extends through the cavity (as seen in annotated Fig. 1) and at least one hollow strut (hollow strut 20 with cooling flow through strut compartment 21 in Fig. 1) extending between the inner and outer diffuser walls.


    PNG
    media_image3.png
    779
    1011
    media_image3.png
    Greyscale

Regarding claim 7, Takihana discloses all that is claimed in claim 6 discussed above and further discloses the first cooling flow path extends from the at least one 


    PNG
    media_image4.png
    763
    957
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    779
    1011
    media_image5.png
    Greyscale


Regarding claim 16, Takihana discloses all that is claimed in claim 1 discussed above and further discloses a duct (labeled in annotated Figs. 1-A and 2-B extending through the cavity along the inner diffuser wall toward a turbine rear frame (labeled in annotated Fig. 1-A), wherein the rotary shaft is configured to couple to a turbine shaft (labeled in annotated Fig. 2-B) extending through a bore (labeled in annotated Fig. 1-A) in the turbine rear frame, wherein the first cooling flow path extends through the duct to guide a first cooling flow toward the turbine rear frame (as can be seen in Fig. 1-A, flow arrows show flow through the duct toward the turbine rear frame).

claim 17, Takihana discloses all that is claimed in claim 16 discussed above and further discloses a leak flow (labeled in annotated Fig. 2-B) between the turbine shaft and the turbine rear frame, wherein the first cooling flow path extends through the duct to guide the first cooling flow toward the leak flow (as seen in Fig. 2-B flow path arrows extend through the duct toward the leak flow).

Claim(s) 1-2, 4, 8, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al. 20170234135.

    PNG
    media_image6.png
    746
    865
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    598
    801
    media_image7.png
    Greyscale

Regarding independent claim 1, Takamura discloses:
a system, comprising: 
a turbine exhaust collector (labeled in annotated Fig. 2), comprising: 
a first enclosure (labeled in annotated Figs. 2 and 3; gas turbine casing 5 in Fig. 1 para. 35) having an exhaust inlet (inlet of diffuser formed between inner diffuser wall 77 and outer diffuser wall 78; Fig. 2) and an exhaust outlet (labeled in annotated Fig. 3); a diffuser (77, 78 Fig. 2) coupled to the exhaust inlet, wherein the diffuser comprises an inner diffuser wall (77 Fig. 2) disposed about a cavity (labeled in annotated Fig. 2) having a rotary shaft (43 Fig. 2; para. 39), an outer diffuser wall (78 Fig. 2) disposed 
a first cooling flow path (labeled in annotated Fig. 2) extending through the cavity having the rotary shaft, wherein the first enclosure is separate from a second enclosure (labeled in annotated Figs. 2 and 3) surrounding a gas turbine (Figs. 1 and 3 show a gas turbine where multiple turbine stages are shown upstream of the exhaust collector in Fig. 2).

Regarding claim 2, Takamura discloses all that is claimed in claim 1 discussed above and further discloses the second enclosure having the gas turbine (annotated Fig. 3).

Regarding claim 4, Takamura discloses all that is claimed in claim 2 discussed above and further discloses a ventilation system (labeled in annotated Fig. 3) coupled to the second enclosure, wherein the ventilation system comprises a second cooling flow path through the second enclosure (flow path 83 para. 53).


    PNG
    media_image8.png
    746
    865
    media_image8.png
    Greyscale

Regarding claim 8, Takamura discloses all that is claimed in claim 1 discussed above and further discloses a first cooling flow (dashed flow line/arrow through shaft 43 in annotated Fig. 2) through the first cooling flow path is pushed or pulled (the first cooling flow introduced into the axial-direction passage 45 flows through the forced vortex passage 46 that extends outwards in the radial direction from this axial-direction passage 45, and into the fourth cavity 52d; in the process of passing through the forced vortex passage 46 that extends outwards in the radial direction, the first cooling air is subjected to a centrifugal force from the rotor shaft 32 that rotates around the axial line 

Regarding claim 18, Takamura discloses all that is claimed in claim 1 discussed above and further discloses a rotation of the rotary shaft is configured to drive a first cooling flow (dashed flow line/arrow in annotated Fig. 2) along the first cooling flow path through the cavity (in Fig. 2 cooling air flows into rotor shaft 32 which is comprised of 43 and turbine rotor 44, and the cooling air is subjected to a centrifugal force from the rotor shaft as it rotates around axial line Ar of Fig. 1 which increases the pressure of the cooling air as it flows to fourth cavity 52d per para. 55; a forced vortex of the cooling air is produced in the rotor shaft 32 to increase the pressure as the cooling air is subsequently supplied to each of the turbine blade rows 33 per para. 61).

Regarding independent claim 20, Takamura discloses: 
a system, comprising: 
a turbine exhaust collector (labeled in annotated Figs. 2 and 3), comprising: 
a diffuser (77, 78 Fig. 2) comprising an inner diffuser wall (77 Fig. 2) disposed about a cavity (labeled in annotated Fig. 2) having a rotary shaft (43 Fig. 2; para. 39), an outer diffuser wall (78 Fig. 2) disposed about the inner 
wherein a rotation of the rotary shaft is configured to drive (in Fig. 2 cooling air flows into rotor shaft 32 which is comprised of 43 and turbine rotor 44, and the cooling air is subjected to a centrifugal force from the rotor shaft as it rotates around axial line Ar of Fig. 1 which increases the pressure of the cooling air as it flows to fourth cavity 52d per para. 55; a forced vortex of the cooling air is produced in the rotor shaft 32 to increase the pressure as the cooling air is subsequently supplied to each of the turbine blade rows 33 per para. 61) a first cooling flow (dashed flow line/arrow in annotated Fig. 2) along a first cooling flow path (labeled in annotated Fig. 2) through the cavity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura in view of Pighetti et al. 5498126.
Regarding claim 5, Takamura discloses all that is claimed in claim 4 discussed above and further discloses the first cooling flow path is coupled to the second cooling flow path (via 86, 87 and 85 in Fig. 2), but does not disclose a second cooling flow through the second cooling flow path is configured to provide a suction to draw in a first cooling flow from the first cooling flow path.
Pighetti teaches a gas turbine engine with turbine airfoils with cooling passages (Figs. 1-3). Pighetti teaches a second plenum 32 radially outward of turbine vane 42 which receives compressor bleed air (Fig. 2 col 4 lines 5-7) and the turbine vane 42 with internal cooling passages (Fig. 3) and a plurality of leading edge film holes 90 and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana to have the turbine vanes and the turbine blades have internal cooling passages and film cooling holes as taught by Pighetti to provide sufficient cooling to the turbine airfoils without incurring a penalty in engine performance (col 2 lines 61-63). The vanes receiving the second cooling flow via 83 would therefore have the second cooling flow exit the vanes through the film cooling holes and into the exhaust gas flow.  This combined flow of the second cooling flow and exhaust gas flow would in turn provide the lower pressure flow past the turbine blades which receive cooling air from the first cooling flow (via 52d, 49, 57, 53d, 52c, 53c, and 48, 56 in Fig. 2) where the combined flow provides a suction which draws the first cooling flow out of the turbine blades through their film cooling holes. 

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takihana in view of Francisco et al. 20120102910.
Regarding claim 9, Takihana discloses all that is claimed in claim 1 discussed above, but Takihana is silent regarding the first cooling flow path extends through at least one passage through the inner diffuser wall into the exhaust flow path.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana to have the first cooling flow path extend through at least one passage through the inner diffuser wall into the exhaust flow path as taught by Francisco to silence the exhaust flow (Francisco para. 2).

    PNG
    media_image9.png
    539
    760
    media_image9.png
    Greyscale

Regarding claim 10, Takihana in view of Francisco discloses all that is claimed in claim 9 discussed above, but is silent as discussed so far regarding the at least one 
Francisco further teaches the at least one passage has a cross-sectional area that decreases in a direction from the cavity to the exhaust flow path (as seen in annotated Fig. 2 above, due to canopies 28 the cross-sectional area decreases going from the cavity side to the exhaust side).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana in view of Francisco to have the at least one passage has a cross-sectional area that decreases in a direction from the cavity to the exhaust flow path as further taught by Francisco because each canopy 28 causes a lower static pressure to appear at its corresponding passage 26, thereby increasing velocity of the air flow through its corresponding passage which promotes the flow of air to mix into the exhaust flow (Francisco para. 5) as a means to silence the exhaust flow (Francisco para. 2).  

Regarding claim 11, Takihana in view of Francisco discloses all that is claimed in claim 9 discussed above, but is silent as discussed so far regarding the at least one passage comprises a slot extending in a circumferential direction at least partially about a circumference of the inner diffuser wall.
Francisco further teaches the at least one passage comprises a slot (the passage 26 may be slotted shaped per para. 5) extending in a circumferential direction (labeled in annotated Fig. 2) at least partially about a circumference of the inner diffuser 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana in view of Francisco to comprise a slot extending in a circumferential direction at least partially about a circumference of the inner diffuser wall as further taught by Francisco because the slotted shape promotes increased air flow effectiveness (Francisco para. 5).

Regarding claim 12, Takihana in view of Francisco discloses all that is claimed in claim 9 discussed above, but is silent as discussed so far regarding the at least one passage comprises a plurality of passages spaced in a circumferential direction at least partially about a circumference of the inner diffuser wall.
Francisco further teaches the at least one passage comprises a plurality of passages spaced in a circumferential direction at least partially about a circumference of the inner diffuser wall (the mixing baffle 20 forms a surface of revolution per para. 4 and has multiple apertures or passages 26 per para. 5 and Fig. 1 passages spaced circumferentially, i.e. through upper wall and lower wall).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana in view of Francisco to have the at least one passage comprises a plurality of passages spaced in a circumferential direction at least partially about a circumference of the inner diffuser wall as further taught by Francisco to have the wall be a mixing baffle to silence the exhaust flow (Francisco paras. 2, 5).

Regarding claim 13, Takihana in view of Francisco discloses all that is claimed in claim 9 discussed above, but is silent as discussed so far regarding an exhaust flow through the exhaust flow path is configured to provide a suction to draw in a first cooling flow from the at least one passage of the first cooling flow path.
Francisco further teaches an exhaust flow through the exhaust flow path is configured to provide a suction to draw in a first cooling flow from the at least one passage of the first cooling flow path (passage 26 has a canopy 28 extending into the exhaust flow to establish an air flow into the exhaust flow where the canopy causes a lower static pressure to appear at the passage 26 which increases velocity of the air flow through the passage and into the exhaust flow per para. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana in view of Francisco to have an exhaust flow through the exhaust flow path configured to provide a suction to draw in a first cooling flow from the at least one passage of the first cooling flow path as further taught by Francisco to mix the air flow into the exhaust flow to silence the exhaust flow (Francisco paras. 2, 5).

Regarding claim 14, Takihana in view of Francisco discloses all that is claimed in claim 9 discussed above, but is silent as discussed so far regarding a first baffle coupled to the inner diffuser wall upstream of the at least one passage, wherein the first baffle turns in a downstream direction of the exhaust flow path.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana in view of Francisco to have a first baffle coupled to the inner diffuser wall upstream of the at least one passage, wherein the first baffle turns in a downstream direction of the exhaust flow path as further taught by Francisco because each canopy 28 causes a lower static pressure to appear at its corresponding passage 26, thereby increasing velocity of the air flow through its corresponding passage which promotes the flow of air to mix into the exhaust flow (Francisco para. 5) as a means to silence the exhaust flow (Francisco para. 2).  

Regarding claim 15, Takihana in view of Francisco discloses all that is claimed in claim 14 discussed above, but is silent as discussed so far regarding a second baffle coupled to the inner diffuser wall downstream of the at least one passage, wherein the second baffle is configured to catch liquid or debris.
Francisco further teaches a second baffle (the second canopy 28 on the right in Fig. 2) coupled to the inner diffuser wall downstream of the at least one passage this canopy is downstream of the first passage 26 on the left in Fig. 2), wherein the second baffle is configured to catch liquid or debris (the upstream side of the second canopy 28 extends downstream of the cooling air flow from the first passage 26 as well as the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana in view of Francisco to have a second baffle coupled to the inner diffuser wall downstream of the at least one passage, wherein the second baffle is configured to catch liquid or debris as further taught by Francisco because each canopy 28 causes a lower static pressure to appear at its corresponding passage 26, thereby increasing velocity of the air flow through its corresponding passage which promotes the flow of air to mix into the exhaust flow (Francisco para. 5) as a means to silence the exhaust flow (Francisco para. 2).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura in view of Guillot 3985181.

    PNG
    media_image10.png
    684
    834
    media_image10.png
    Greyscale

Regarding independent claim 19, Takamura discloses: 
a system, comprising: 
a turbine exhaust collector (labeled in annotated Figs. 2 and 3), comprising: 
a diffuser (77, 78 Fig. 2) comprising an inner diffuser wall (77 Fig. 2) disposed about a cavity (labeled in annotated Fig. 2) having a rotary shaft (43 Fig. 2; para. 39), an outer diffuser wall (78 Fig. 2) disposed about the inner diffuser wall, and an exhaust flow path (79 Fig. 2) between the inner and outer diffuser walls; and 
a duct (45, 46 within shaft 32) extending through the cavity along the inner diffuser wall (duct 45 extends through the labeled cavity along the inner diffuser wall in a line matching the length or direction of per Merriam- Webster online dictionary such that 45 extends in the same parallel direction of the inner diffuser wall) toward a turbine rear frame (turbine rear frame labeled in annotated Fig. 2-C where 46 extends radially toward the turbine rear frame), wherein the rotary shaft is configured to couple to a turbine shaft (43 couples to turbine rotor 44) extending through a bore in the turbine rear frame (space radially inward of the turbine rear frame), wherein a first cooling flow path extends through the duct to guide a first cooling flow toward the turbine rear frame (as shown in annotated Fig. 2-C). 
Takamura is silent regarding a leak flow between the turbine shaft and the turbine rear frame is configured to provide a suction to draw in the first cooling flow through the duct.
Guillot teaches a rotary heat exchanger intended to be fitted to a gas turbine (col 1 lines 5-7). Guillot teaches channels are preferably provided, which are drilled in that end of the tie-rod which is screwed in the frame of the turbine, so as to create a small leaking flow of air from the axial interstice of the disk which flow passes through the fixing end of the tie-rod and cools it, before going to mix with the flow of burnt gases sent back over the one of the wheels of the turbine (col 3 lines 9-16). The leakage mixed with the flow of burnt gases provides a suction drawing cooling flow toward the turbine frame.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Takihana to include a leak flow between the turbine shaft and the turbine rear frame configured to provide a suction to draw in the first cooling flow through the duct as taught by Guillot to cool the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.H./Examiner, Art Unit 3741